PER CURIAM.
Appellant, who was defendant in the trial court, now appeals his conviction and resulting sentence. Upon being found guilty by a jury of his peers appellant was sentenced to 25 years for robbery and to 15 years for the use of a firearm during the commission of a felony, the sentences to be served concurrently.
We have considered each point raised by appellant and find them to be without merit, except that the sentence of 15 years for the use of a firearm during the commission of a felony is clearly contrary to the “single transaction rule” as recently enunciated by the Supreme Court of Florida in Cone v. State, Sup.Ct.Fla.1973, 285 So.2d 12. (See also Miles v. State, Fla.App. 1st 1974, 303 So.2d 86 and Kelsey v. State, Fla.App. 1st 1975, Case No. V-313, opinion filed January 21, 1975)
Accordingly, the 15 year concurrent sentence for the use of a firearm in the commission of a felony is vacated. The sentence of 25 years imprisonment for the crime of robbery is affirmed.
It is so ordered.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.